EXHIBIT 10.79

Compensation Arrangements with Executive Officers


BASE SALARIES OF NAMED EXECUTIVE OFFICERS

The following table sets forth the fiscal 2007 annual base salaries of FedEx’s
named executive officers:

Name and
Current Position

 

Base Salary

 

Frederick W. Smith

 

$

1,399,848

 

Chairman, President and

 

 

 

Chief Executive Officer

 

 

 

David J. Bronczek

 

$

910,872

 

President and Chief Executive Officer –

 

 

 

FedEx Express

 

 

 

Alan B. Graf, Jr.

 

$

872,256

 

Executive Vice President and

 

 

 

Chief Financial Officer

 

 

 

Daniel J. Sullivan

 

$

902,244

 

President and Chief Executive Officer –

 

 

 

FedEx Ground

 

 

 

T. Michael Glenn

 

$

775,056

 

Executive Vice President,

 

 

 

Market Development and

 

 

 

Corporate Communications

 

 

 

 

Mr. Smith’s base salary is effective as of July 16, 2006. The base salaries of
the other named executive officers are effective as of July 1, 2006.

Mr. Sullivan has announced that he will retire effective January 5, 2007.

FY2007 Annual Incentive Compensation Plans

Chairman, President and Chief Executive Officer

Frederick W. Smith’s fiscal 2007 annual bonus will be determined by the
achievement of corporate objectives for consolidated pre-tax income for fiscal
2007. The Compensation Committee may adjust Mr. Smith’s bonus amount upward or
downward based on its consideration of several factors, including: FedEx’s stock
price performance relative to the Standard & Poor’s 500 Composite Index, the Dow
Jones Transportation Average and the Dow Jones Industrial Average; FedEx’s
revenue and operating income growth relative to competitors;


--------------------------------------------------------------------------------




 

FedEx’s cash flow; FedEx’s return on invested capital; FedEx’s U.S. revenue
market share; FedEx’s reputation rankings by various publications and surveys;
and the Compensation Committee’s assessment of the quality and effectiveness of
Mr. Smith’s leadership during fiscal 2007. None of these factors will be given
any particular weight by the Compensation Committee in determining whether to
adjust Mr. Smith’s bonus amount. Mr. Smith’s annual bonus target for fiscal 2007
is 130% of his base salary, with a maximum payout of 300% of his target bonus.

Mr. Smith’s target annual bonus, combined with his base salary, has a
75th percentile target for total annual salary and bonus for chief executive
officers in executive compensation surveys utilized by the Compensation
Committee.

Non-CEO Executive Officers

FedEx Corporation executive vice presidents participate in the fiscal 2007
annual incentive cash bonus plan for headquarters employees. Under this plan,
the annual bonus target for each executive is 90% of his or her base salary,
with a maximum payout of 240% of the target bonus. A threshold payout of up to
30% of the target bonus is based on the achievement of individual objectives
established at the beginning of the fiscal year for each executive. Mr. Smith
will determine the achievement level of each executive’s individual objectives
at the conclusion of fiscal 2007. The balance of the bonus payout is based on
FedEx’s consolidated pre-tax income for fiscal 2007 and ranges, on a sliding
scale, from a minimum amount if the plan’s pre-established consolidated pre-tax
income threshold is achieved up to a maximum amount if such financial
performance goal is substantially exceeded.

The president and chief executive officer of each of FedEx Express, FedEx
Ground, FedEx Freight and FedEx Kinko’s participate in the fiscal 2007 annual
incentive cash bonus plan sponsored by his respective company. The target annual
bonus for the president and chief executive officer of FedEx Express is 100% of
his base salary, with a maximum payout of 240% of his target bonus. The target
annual bonus for the president and chief executive officer of each of FedEx
Ground, FedEx Freight and FedEx Kinko’s is 80% of base salary, with a maximum
payout of 240% of the target bonus. Under each of these plans, a threshold
payout of up to 30% of the target bonus is based on the achievement of
individual objectives established at the beginning of the fiscal year for each
executive. Mr. Smith will determine the achievement level of each executive’s
individual objectives at the conclusion of fiscal 2007. The balance of the bonus
payout under each of the plans is based on each respective subsidiary’s
operating income (30% of the target bonus) and FedEx’s consolidated pre-tax
income (40% of the target bonus) for fiscal 2007 and ranges, on a sliding scale,
from a minimum amount if the plan’s pre-established subsidiary operating income
and FedEx’s consolidated pre-tax income thresholds are achieved up to a maximum
amount if such financial performance goals are substantially exceeded.

Total annual salary and bonus for these executive officers for fiscal 2007
(assuming achievement of all individual and corporate objectives as described
above) is targeted at the 75th percentile of total annual salary and bonus for
comparable positions in the comparison surveys utilized by the Compensation
Committee.

2


--------------------------------------------------------------------------------




 


LONG-TERM INCENTIVE CASH BONUS PROGRAM

The Compensation Committee has established long-term performance bonus plans for
the three-fiscal-year periods 2005 through 2007, 2006 through 2008 and 2007
through 2009, providing long-term cash bonus opportunities to members of upper
management, including executive officers, for fiscal 2007, 2008 and 2009,
respectively, if certain aggregate earnings-per-share goals established by the
Compensation Committee are achieved with respect to those periods. No amounts
can be earned for the fiscal 2005 through 2007, 2006 through 2008 and 2007
through 2009 plans until 2007, 2008 and 2009, respectively, because achievement
of the earnings-per-share goals can only be determined following the conclusion
of the applicable three-fiscal-year period.

The following table sets forth estimates of the possible future payouts to each
of FedEx’s named executive officers under FedEx’s long-term performance bonus
plans. Mr. Sullivan, who has announced that he will retire effective January 5,
2007, is eligible for payouts under each of the plans based on the proportion of
the applicable three-fiscal-year period during which he was employed.

 

Performance

 

Estimated Future Payouts

 

Name

 

Period

 

Threshold

 

Target

 

Maximum

 

 

 

 

 

($)

 

($)

 

($)

 

 

 

 

 

 

 

 

 

 

 

Frederick W. Smith

 

FY2005 – FY2007

 

562,500

 

2,250,000

 

3,375,000

 



 

FY2006 – FY2008

 

625,000

 

2,500,000

 

3,750,000

 



 

FY2007 – FY2009

 

875,000

 

3,500,000

 

5,250,000

 

David J. Bronczek

 

FY2005 – FY2007

 

250,000

 

1,000,000

 

1,500,000

 

 

 

FY2006 – FY2008

 

250,000

 

1,000,000

 

1,500,000

 

 

 

FY2007 – FY2009

 

375,000

 

1,500,000

 

2,250,000

 

Alan B. Graf, Jr.

 

FY2005 – FY2007

 

187,500

 

750,000

 

1,125,000

 



 

FY2006 – FY2008

 

187,500

 

750,000

 

1,125,000

 



 

FY2007 – FY2009

 

300,000

 

1,200,000

 

1,800,000

 

Daniel J. Sullivan

 

FY2005 – FY2007

 

150,000

 

600,000

 

900,000

 

 

 

FY2006 – FY2008

 

175,000

 

700,000

 

1,050,000

 

 

 

FY2007 – FY2009

 

250,000

 

1,000,000

 

1,500,000

 

T. Michael Glenn

 

FY2005 – FY2007

 

187,500

 

750,000

 

1,125,000

 



 

FY2006 – FY2008

 

187,500

 

750,000

 

1,125,000

 



 

FY2007 – FY2009

 

300,000

 

1,200,000

 

1,800,000

 

 

The estimated individual future payouts set forth in the table above are set
dollar amounts ranging from threshold amounts, if the earnings-per-share goal
achieved is less than target, up to maximum amounts, if the plan goal is
substantially exceeded. There can be no assurance that the estimated future
payouts shown in this table will be achieved.

3


--------------------------------------------------------------------------------




 

Other Arrangements

FedEx executive officers are eligible to receive certain perquisites offered by
FedEx, including financial counseling and tax preparation services, personal use
of corporate aircraft and, pursuant to FedEx’s executive security policy,
personal security and other services, including home security systems and
monitoring.

Executive officers also receive tax reimbursement payments relating to
restricted stock awards and certain perquisites.

4


--------------------------------------------------------------------------------